Opinion by
Wilson, J.
The merchandise was invoiced at $12.50 each, United States currency; entered at the same price, plus 8 percent sales tax, packed; and appraised at $38.65 each, Canadian currency, less 30 percent, packed. In an *268appeal for reappraisement, the court held that the presumption of correctness attaching to the appraiser’s finding of value had not been overcome and, accordingly, found the value of the merchandise to be that reported by the appraiser. (West End Auto Wrecking Co., Inc. v. United States, 26 Cust. Ct. 485, Reap. Dec. 7928, affirmed in Same v. Same, 31 Cust. Ct. 465, A. R. D. 31.) From the testimony, it appeared that the petitioner had not previously imported automobile grilles; that it made inquiry of the exporter as to the value of the merchandise and furnished the appraiser with all information in its possession, prior to entry; that entry of the merchandise was made at the price stated by the exporter to be the “jobber’s” price; and that the petitioner honestly believed such price represented the proper market value for the goods. On the record presented, the court held that there was no intention to conceal or misrepresent the facts of the case or to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was, therefore, granted.